COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-229-CR
 
JERMAINE D. IRVIN           
           
           
           
           
   APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
STATE
------------
FROM THE 371ST DISTRICT COURT OF
TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
Appellant Jermaine D. Irvin
("Irvin") is attempting to appeal his conviction for aggravated
assault causing serious bodily injury. We will dismiss the appeal.
In accordance with rule 25.2(d),
the trial court has certified that this case is a plea-bargain case and that
Irvin has no right of appeal. See Tex. R. App. P. 25.2(d). On June 18,
2003, we notified Irvin of the certification and informed him that the appeal
would be dismissed unless Irvin or any party desiring to continue the appeal
filed a response showing grounds for continuing the appeal. See Tex. R.
App. P. 25.2(d), 44.3. Irvin's attorney filed a response stating that Irvin's
pro se post-trial motion to withdraw his plea was effectively a motion for new
trial and agreed that this is not among the items that may be appealed after the
trial court enters a judgment based on a plea bargain agreement. Tex. R. App. P.
25.2(a)(2). Consequently, there are no grounds for continuing the appeal.
Accordingly, we dismiss the appeal.
 
                                                                       
PER CURIAM
 
PANEL D: WALKER, J.; CAYCE, C.J.;
and DAY, J.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: July 24, 2003

1. See Tex. R. App. P. 47.4.